DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 02/01/2022. In this RCE, Applicant has canceled dependent claims 2, 8, and 15 and added independent claim 21 and dependent claims 22-23. Claims 1, 3-7, 9-14, 16-23 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-14, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Lovelace et al. US 2019/0034365) is cited in this Office Action necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in the same cycle" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "in the same cycle" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "in the same cycle" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "in the same cycle" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests the language “in a same cycle”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Malshe et al. US 2016/0077911 (“Malshe”) in view of Lovelace et al. US 2019/0034365 (“Lovelace”).
As per independent claim 1, Malshe teaches A data storage device (FIG. 2A is a block diagram of a data storage device including controller 102 and non-volatile memory device 104, para 0026 and FIG. 2A. Also see FIGS. 1A-C and 2B) comprising:
a storage including a plurality of memory cells (Non-volatile memory device 104 includes a plurality of memory cells, para 0029 and FIG. 2A.  Also see FIGS. 1A-C and 2B);
a controller (Controller 102, para 0026 and FIG. 2A) configured to map a logical address of a host device on a first physical address of the storage to perform data exchanges with respect to the storage (Logical addresses used by a host are translated into physical addresses by the controller to be used by non-volatile memory device 104, para 0032),
wherein the controller comprises an address error management component (An address parity generator 136 generates address parity bytes using any 
wherein the address error management component generates a first checker based on the first physical address (Referring to FIG. 3, after address translation, in step 409, the controller 102 computes address parity bytes for the address bytes, para 0033 and FIG. 3), transmits the first checker with the first physical address to the storage (In step 410, sequencer 126 of controller 102 issues a command sequence to memory interface 130, which transmits the command sequence to state machine 152 of non-volatile memory device 104. FIG. 4A illustrates an example of a program command sequence that may be issued by controller 102 to non-volatile memory device 104. In FIG. 4A, the program command sequence includes address bytes, address parity bytes, data bytes, data parity bytes, a program execute command and a program address load command, para 0033 and FIGS. 3-4A), and remaps the logical address on a second physical address when an address error occurs in the first physical address based on an address error check information that is transmitted from the storage (In step 422, address parity bytes are computed for the received address. In step 424, it is determined whether the address parity check passes. If the address parity check does not pass, control proceeds to step 426 where state machine 152 communicates an indication of the address parity failure to sequencer 126. Control then proceeds to step 410, the entire command sequence or at least the address bytes are re-issued which includes the re-issued address bytes and a new address parity byte, para 0035 and FIG. 3),
wherein the first physical address is transmitted for a plurality of cycles by a plurality of bits (FIG. 4A illustrates an example of a program command sequence that may be issued by controller 102 to non-volatile memory device 104. In FIG. 4A, the program command sequence includes address bytes, address parity bytes, data bytes, data parity bytes, a program execute command and a program address load command, para 0033 and FIG. 4A).
Malshe discloses all of the claimed limitations from above, but does not explicitly teach “the address error management component is configured to allot a specific bit position of unused bit among the plurality of bits of an address signal to transmit the first checker to the storage with portions of the first physical address in the same cycle”.
However, in an analogous art in the same field of endeavor, Lovelace teaches the address error management component (Memory controller 113, para 0015 and FIG. 1) is configured to allot a specific bit position of unused bit among the plurality of bits of an address signal to transmit the first checker to the storage with portions of the first physical address in the same cycle (The memory controller, e.g., memory controller 113, transmits commands to memory in cycles. One command includes valid parity, para 0023 and FIG. 2. See Table 402 where parity is transmitted in the same cycle with target chip select (Target CS_N) and non-target chip select (Non-Target CS), para 0030 and FIG. 4A. Also see FIG. 5B where in cycle 2, DPAR, Non-Target DCS# and Target DCS# are transmitted, para 0036 and FIG. 5B. Note that “D” in the above signals refer to front side Command/Address bus signals, para 0036 and FIG. 5B. Target chip select and non-target chip select are mapped to portions of the first physical address). 
the address error management component is configured to allot a specific bit position of unused bit among the plurality of bits of an address signal to transmit the first checker to the storage with portions of the first physical address in the same cycle”. The motivation would be that the method disclosed prevents data corruption, para 0002 of Lovelace. 
As per dependent claim 3, Malshe in combination with Lovelace discloses the device of claim 1. Malshe teaches wherein the controller transmits a status read command to the storage after transmitting a write command and the first physical address, including the first checker, to the storage, and wherein the address error check information is transmitted as a response signal of the status read command (A state machine 152 reads the status of the address and data parity checking and provides that status to controller 102, para 0031 and FIGS. 2A-B).
As per dependent claim 4, Malshe in combination with Lovelace discloses the device of claim 3. Malshe teaches wherein the response signal comprises bits of a status information, and wherein the address error check information is included in at least a portion of the status information (A state machine 152 reads the status of the address and data parity checking and provides that status to controller 102, para 0031 and FIGS. 2A-B). 
As per dependent claim 5, Malshe in combination with Lovelace discloses the device of claim 1. Malshe teaches wherein the address error management component performs a first logic operation of an address bit in a same bit position for each of the cycles, and wherein the address error management component sets a parity bit that is generated from the first logic operation as the first checker (An address parity generator 136 generates address parity bytes using any suitable parity generation algorithm, such as CRC or XOR, and provides those parity bytes to sequencer 126, para 0028).
As per dependent claim 6, Malshe in combination with Lovelace discloses the device of claim 1. Malshe teaches wherein the controller is configured to store the first physical address and a changed address as a log information by transmitting the changed address, through the address error, to the storage (In step 422, address parity bytes are computed for the received address. In step 424, it is determined whether the address parity check passes. If the address parity check does not pass, control proceeds to step 426 where state machine 152 communicates an indication of the address parity failure to sequencer 126. Control then proceeds to step 410, the entire command sequence or at least the address bytes are re-issued which includes the re-issued address bytes, and a new address parity byte, para 0035 and FIG. 3).
As per claims 7, 9-10 and 12-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3-4 and 5-6.
As per dependent claim 11, Malshe in combination with Lovelace discloses the device of claim 7. Malshe teaches wherein the first checker and the second checker are generated in a same manner (Address parity bytes are generated using any suitable parity generation algorithm, such as CRC or XOR, para 0028).

As per independent claim 21, Malshe teaches A memory controller (Controller 102, para 0026 and FIG. 2A) comprising:
a checker (Peripheral circuitry 141 of non-volatile memory 104 includes address parity generator/checker 146, para 0031 and FIG. 2B) configured to extract a first physical address (Address parity generator/checker 146 computes parity bytes for address bytes received from controller 102, para 0031 and FIG. 2B) of a first external (Controller 102, para 0031 and FIG. 2B), corresponding to a logical address access-requested by a second external (Logical addresses used by a host are translated into physical addresses by a controller to be used by non-volatile memory device 104, para 0032), generate a first checker based on the first physical address (Address parity generator/checker 146 computes parity bytes for address bytes received from controller 102, para 0031 and FIG. 2B), and transmits the first checker together with the first physical address to the first external (A state machine 152 reads the status of the address parity checking and provides that status to controller 102, para 0031 and FIG. 2B);
an error determiner (Controller 102, para 0031 and FIG. 2B) configured to remap the logical address on a second physical address when an address error occurs in the first physical address based on an address error check information that is transmitted from the first checker (In step 422, address parity bytes are computed for the received address. In step 424, it is determined whether the address parity check passes. If the address parity check does not pass, control proceeds to step 
wherein the first physical address is transmitted for a plurality of cycles by a plurality of bits (FIG. 4A illustrates an example of a program command sequence that may be issued by controller 102 to non-volatile memory device 104. In FIG. 4A, the program command sequence includes address bytes, address parity bytes, data bytes, data parity bytes, a program execute command and a program address load command, para 0033 and FIG. 4A).
Malshe discloses all of the claimed limitations from above, but does not explicitly teach “the checker generator is configured to allot a specific bit position of unused bit among the plurality of bits of an address signal to transmit the first checker to the first external with portions of the first physical address in the same cycle”.
However, in an analogous art in the same field of endeavor, Lovelace teaches the checker generator is configured to allot a specific bit position of unused bit among the plurality of bits of an address signal to transmit the first checker to the first external with portions of the first physical address in the same cycle (The memory controller, e.g., memory controller 113, transmits commands to memory in cycles. One command includes valid parity, para 0023 and FIG. 2. See Table 402 where parity is transmitted in the same cycle with target chip select (Target CS_N) and non-target chip select (Non-Target CS), para 0030 and FIG. 4A. Also see FIG. 5B where in cycle 2, DPAR, Non-Target DCS# and Target DCS# are transmitted, para 
Given the teaching of Lovelace, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Malshe with “the checker generator is configured to allot a specific bit position of unused bit among the plurality of bits of an address signal to transmit the first checker to the first external with portions of the first physical address in the same cycle”. The motivation would be that the method disclosed prevents data corruption, para 0002 of Lovelace.
As per dependent claims 22-23, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132